Matter of Occean v Kron (2014 NY Slip Op 06091)
Matter of Occean v Kron
2014 NY Slip Op 06091
Decided on September 10, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 10, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2014-01526	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Jean Occean, petitioner,
vBarry Kron, etc., respondent. Jean Occean, Marcy, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Susan Anspach of counsel), for respondent.
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Barry Kron, an Acting Justice of the Supreme Court, Queens County, to grant the petitioner's motion pursuant to CPL 30.30 to dismiss the indictment in an underlying criminal action entitled People v Occean , commenced in the Supreme Court, Queens County, under Indictment No. 284/13, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
RIVERA, J.P., AUSTIN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court